56 F.3d 78NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Eugene Allan WARNOCK, Petitioner-Appellant,v.Aristedes ZAVARAS; Gale Norton, Attorney General of theState of Colorado, Respondents-Appellees.
No. 94-1556.
United States Court of Appeals, Tenth Circuit.
May 25, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R. App.  P. 34(a); 10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
This is an appeal from the denial of a petition for writ of habeas corpus under 42 U.S.C. Sec. 2254.  Upon the recommendation of a Magistrate Judge, the district court dismissed the petition on the ground of procedural default.  Assuming all the issues raised in the petition present claims cognizable in federal habeas corpus, it is clear petitioner failed to properly pursue those claims in the Colorado courts.  Accordingly, he has defaulted as concluded by the district court.  We AFFIRM for the reasons stated by the Magistrate Judge.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470